                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                       Case No. 17-cv-04405-HSG
                                   8                       Plaintiff,                          ORDER DENYING MOTION TO
                                                                                               EXCLUDE TESTIMONY OF DR.
                                   9                v.                                         MICHAEL L. METZKER
                                  10     NOVARTIS PHARMACEUTICALS                              Re: Dkt. No. 200
                                         CORPORATION,
                                  11
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is Defendant Novartis Pharmaceuticals Corporation’s motion to

                                  14   exclude the testimony of Plaintiff Plexxikon Inc.’s expert Dr. Michael L. Metzker. See Dkt. No.

                                  15   200. The Court held a hearing on November 1, 2019. Dkt. No. 337. For the reasons detailed

                                  16   below, the Court DENIES the motion.

                                  17     I.    BACKGROUND
                                  18           Issues of patent invalidity and infringement are determined from the perspective of a

                                  19   person of ordinary skill in the art (“POSITA”) in the field of the claimed invention. See, e.g.,

                                  20   Sundance, Inc. v. DeMonte Fabricating Ltd., 550 F.3d 1356, 1361, n.3 (Fed. Cir. 2008). Despite

                                  21   the parties’ myriad disagreements in this action, they appear to agree that in this case the pertinent

                                  22   art is “synthetic organic chemistry” or “medicinal chemistry.” See Dkt. No 228 at 7 (citing 200-06

                                  23   at ¶ 7); see also Dkt. No. 343 (“Tr.”) at 70:8–74:10. Additionally, they agree that a POSITA in

                                  24   this case:

                                  25
                                                         would have a Ph.D. or equivalent degree in organic or medicinal
                                  26                     chemistry and 2–3 years of post-graduate experience working in
                                                         medicinal chemistry, synthetic organic chemistry, and/or kinase
                                  27                     chemistry, including the development of potential drug candidates. A
                                                         person of ordinary skill in the art would also include a person who has
                                  28                     a Bachelor’s or Master’s degree in organic chemistry or medicinal
                                                        chemistry if such a person had more years of experience in medicinal
                                   1                    chemistry and/or the development of potential drug candidates.
                                   2   See id.

                                   3             In the pending motion to exclude, Defendant does not challenge the substance of Dr.

                                   4   Metzker’s opinions or testimony. Rather, Defendant argues that based on his educational

                                   5   background and experience, Dr. Metzker is not a POSITA, and therefore is unqualified to serve as

                                   6   an expert in this case. See Dkt. No. 200.

                                   7       II.   LEGAL STANDARD
                                   8             Federal Rule of Evidence 702 allows a qualified expert to testify “in the form of an opinion

                                   9   or otherwise” where:

                                  10
                                                        (a) the expert’s scientific, technical, or other specialized knowledge
                                  11                    will help the trier of fact to understand the evidence or to determine a
                                                        fact in issue; (b) the testimony is based on sufficient facts or data;
                                  12                    (c) the testimony is the product of reliable principles and methods;
Northern District of California
 United States District Court




                                                        and (d) the expert has reliably applied the principles and methods to
                                  13                    the facts of the case.
                                  14   Fed. R. Evid. 702. Expert testimony is admissible under Rule 702 if it is both relevant and

                                  15   reliable. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). “[R]elevance

                                  16   means that the evidence will assist the trier of fact to understand or determine a fact in issue.”

                                  17   Cooper v. Brown, 510 F.3d 870, 942 (9th Cir. 2007); see also Primiano v. Cook, 598 F.3d 558,

                                  18   564 (9th Cir. 2010) (“The requirement that the opinion testimony assist the trier of fact goes

                                  19   primarily to relevance.”) (quotation omitted).1 Under the reliability requirement, the expert

                                  20   testimony must “ha[ve] a reliable basis in the knowledge and experience of the relevant

                                  21   discipline.” Primiano, 598 F.3d at 565. To ensure reliability, the Court “assess[es] the [expert’s]

                                  22   reasoning or methodology, using as appropriate such criteria as testability, publication in peer

                                  23   reviewed literature, and general acceptance.” Id. at 564.

                                  24   III.      DISCUSSION

                                  25             Defendant raises a threshold legal question of whether Dr. Metzker must be a POSITA to

                                  26
                                  27   1
                                        Whether to admit expert testimony is evaluated “under the law of the regional circuit,” so in this
                                  28   case, under the law of the Ninth Circuit. See Micro Chem., Inc. v. Lextron, Inc., 317 F.3d 1387,
                                       1391 (Fed. Cir. 2003).
                                                                                        2
                                   1   offer expert testimony in this action. Citing the Federal Circuit’s opinion in Sundance v. Demonte

                                   2   Fabricating Ltd., Defendant urges that it would be an abuse of discretion to permit Dr. Metzker to

                                   3   testify as an expert if he were not a POSITA. See 550 F.3d at 1360–65. Defendant then argues

                                   4   that despite agreeing to Defendant’s definition of a POSITA, Dr. Metzker does not in fact meet

                                   5   this definition. Plaintiff disputes both Defendant’s legal premise and its factual evaluation of Dr.

                                   6   Metzker’s qualifications. The Court addresses each argument in tun.

                                   7          A.     Expert Testimony under Rule 702
                                   8           In Sundance, Inc. v. Demonte Fabricating Ltd., the Federal Circuit considered the

                                   9   admissibility of expert testimony offered by a patent attorney on noninfringement and invalidity.

                                  10   550 F.3d at 1364–65. The court observed that the defendant, the proponent of the testimony, had

                                  11   failed to explain how the attorney was an expert in the pertinent art of “tarps or covers.” Id. at

                                  12   1362. The court noted that the attorney “ha[d] no experience whatsoever” in this field, and that
Northern District of California
 United States District Court




                                  13   the defendant had also failed to establish that the attorney’s actual experience was otherwise

                                  14   “sufficiently related” to this field. Id.

                                  15           The court concluded that as a result, the attorney could not “assist the trier of fact” and was

                                  16   unqualified to offer expert testimony on the topic of invalidity. Id. (citing Fed. R. Evid. 702). To

                                  17   find otherwise, the Federal Circuit noted, would “serve[] only to cause mischief and confuse the

                                  18   factfinder.” Id. In summary, the court explained:

                                  19
                                                       We hold that it is an abuse of discretion to permit a witness to testify
                                  20                   as an expert on the issues of noninfringement or invalidity unless that
                                                       witness is qualified as an expert in the pertinent art. Testimony
                                  21                   proffered by a witness lacking the relevant technical expertise fails
                                                       the standard of admissibility under Fed. R. Evid. 702.
                                  22

                                  23   Id. at 1363. Defendant points to this language as a “bright line rule,” which creates a floor for

                                  24   admitting any expert testimony under Rule 702 in patent cases. See Dkt. No. 200 at 4.

                                  25           Plaintiff, in contrast, points to the Federal Circuit’s opinion in SEB S.A. v. Montgomery

                                  26   Ward & Co., arguing that it reaffirms that Rule 702 governs the admissibility of expert testimony

                                  27   in patent cases rather than the parties’ definition of a POSITA. 594 F.3d 1360, 1373 (Fed. Cir.

                                  28   2010), aff’d sub nom. Glob.-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754 (2011). In SEB, the
                                                                                          3
                                   1   Federal Circuit determined that the district court did not abuse its discretion by admitting expert

                                   2   testimony on infringement in a patent dispute involving a deep fryer, despite the fact that the

                                   3   expert “testified that he [wa]s not skilled in designing deep fryers.” Id. at 1373. The Court

                                   4   reasoned that the expert nevertheless “had sufficient relevant technical expertise for the district

                                   5   court to allow him to testify” because:

                                   6
                                                      Although [the expert] testified that he is not skilled in designing deep
                                   7                  fryers, [he] explained that his experience was relevant because the
                                                      claimed invention ‘involves the selection of particular . . . polymer
                                   8                  material that have certain characteristics’ and that ‘[m]ost of the areas
                                                      [he has] worked in . . . have used polymers in one form or another.’
                                   9                  . . . [The expert’s] testimony established an adequate relationship
                                                      between his experience and the claimed invention.
                                  10

                                  11   Id. Rather than suggesting that Sundance declared a sea change in the admissibility of expert

                                  12   testimony in patent cases, the Federal Circuit in SEB quickly dismissed any comparison, stating
Northern District of California
 United States District Court




                                  13   that “[t]his case comes nowhere close to the unusual situation in [Sundance]” in which the Court

                                  14   “held that a district court abused its discretion when it admitted the testimony of a patent law

                                  15   expert ‘[d]espite the absence of any suggestion of relevant technical expertise.’” Id. (citing

                                  16   Sundance, 550 F.3d at 1361–62). The Federal Circuit further noted that “[d]istrict courts enjoy

                                  17   ‘wide latitude’ to determine admissibility,” and “the district court was in the best place to judge

                                  18   that [the expert] had the ‘knowledge, skill, experience, training, [and] education’ of a ‘specialized’

                                  19   nature that was likely to ‘assist the trier of fact to understand the evidence or to determine’

                                  20   infringement.” Id. (quoting Fed. R. Evid. 702).

                                  21          Unfortunately, the Federal Circuit has given little additional guidance on the import of

                                  22   Sundance. It is, therefore, unsurprising that district courts have reached different conclusions

                                  23   about whether being a POSITA is a threshold requirement to testify as an expert in patent cases.

                                  24   Compare CardioNet, LLC v. ScottCare Corp., No. CV 12-2516, 2017 WL 4742476, at *3 (E.D.

                                  25   Pa. Oct. 19, 2017) and Asetek Danmark A/S v. CMI USA, Inc., No. 13-CV-00457-JST, 2014 WL

                                  26   5590699, at *2 (N.D. Cal. Nov. 3, 2014), with Morpho Detection, Inc. v. Smiths Detection, Inc.,

                                  27   No. 2:11CV498, 2012 WL 6004085, at *1–2 (E.D. Va. Nov. 30, 2012) and Bow Jax, Inc. v. Sims

                                  28   Vibration Lab., Inc., No. 09-CV-47-RMP, 2011 WL 13228396, at *2–3 (E.D. Wash. Apr. 6,
                                                                                          4
                                   1   2011).

                                   2            However, the Court is not persuaded that this is the “unusual situation” that the Federal

                                   3   Circuit had in mind when deciding Sundance. See SEB, 594 F.3d at 1373. As explained in more

                                   4   detail below, it is undisputed that Dr. Metzker has a bachelor’s degree in biochemistry and

                                   5   biophysics, and a Ph.D. in molecular and human genetics. See, e.g., Dkt. No. 228-3, Ex. 2 (Dr.

                                   6   Metzker’s Curriculum Vitae). This is not the kind of “junk science” that the Court has a

                                   7   gatekeeping duty to exclude. See Messick v. Novartis Pharms. Corp., 747 F.3d 1193, 1197 (9th

                                   8   Cir. 2014). Nor is it akin to Sundance, in which the Federal Circuit cautioned that “[a]llowing a

                                   9   patent law expert without any technical expertise to testify on the issues of infringement and

                                  10   validity amounts to nothing more than advocacy from the witness stand.” 550 F.3d at 1364–65; cf.

                                  11   Outside the Box Innovations, LLC v. Travel Caddy, Inc., 695 F.3d 1285, 1296 (Fed. Cir. 2012)

                                  12   (“In Sundance this court held that it was an abuse of discretion to permit an attorney to testify as
Northern District of California
 United States District Court




                                  13   an expert on issues of infringement and validity, when the attorney was not qualified as an expert

                                  14   in the technical subject matter.” (emphasis added)). There is no question here that Dr. Metzker is

                                  15   a scientist, not a patent attorney.

                                  16            Moreover, the Federal Circuit in Sundance appeared to go out of its way to note that it was

                                  17   not altering the status quo. It emphasized that “[t]here is, of course, no basis for carving out a

                                  18   special rule as to experts in patent cases.” Id. at 1360. Rather, “[a]dmission of expert testimony

                                  19   [in the context of patent cases] remains subject to the Rules of Evidence and is committed to the

                                  20   discretion of the district court.” Id. (quotations omitted). The Court finds it unlikely that the

                                  21   Federal Circuit would emphasize the significance of the district court’s discretion in admitting

                                  22   expert testimony on the one hand, while simultaneously placing a new and significant limitation

                                  23   on that discretion on the other. Cf. Whitman v. Am. Trucking Ass’ns, 531 U.S. 457, 468 (2001)

                                  24   (noting that Congress “does not . . . hide elephants in mouseholes”). In any event, the Court finds

                                  25   that the Federal Circuit’s reasoning in SEB is far more applicable to this case than Sundance. And

                                  26   as was the case in SEB, the Court finds that Dr. Metzker has sufficient relevant technical expertise.

                                  27   SEB, 594 F.3d at 1373.

                                  28   //
                                                                                          5
                                   1          B.    Dr. Metzker’s Qualifications

                                   2          Moreover, even assuming the Federal Circuit’s opinion in Sundance requires the Court to

                                   3   find that Dr. Metzker is a POSITA, the Court finds in the alternative that Dr. Metzker satisfies the

                                   4   parties’ agreed-upon definition. The Court acknowledges, however, the unusual circumstances

                                   5   presented here, where Plaintiff appears to have agreed to a POSITA definition that leaves Dr.

                                   6   Metzker susceptible to challenge on this basis. Rather than proffer a definition that

                                   7   unquestionably includes Dr. Metzker’s educational background and experience, Plaintiff devotes

                                   8   over five pages of its opposition brief to explaining why Dr. Metzker’s education and experience

                                   9   are equivalent to or otherwise sufficient under the definition. See Dkt. No. 228 at 8–13; see also

                                  10   Tr. at 70:8–72:20. The Court need not understand Plaintiff’s litigation strategy on this point, but

                                  11   as a result, the Court must look in detail at Dr. Metzker’s qualifications and evaluate the parties’

                                  12   dueling expert declarations.
Northern District of California
 United States District Court




                                  13          In doing so, the Court finds that Dr. Metzker meets the secondary POSITA definition

                                  14   agreed on by the parties:

                                  15
                                                      A person of ordinary skill in the art would also include a person who
                                  16                  has a Bachelor’s or Master’s degree in organic chemistry or medicinal
                                                      chemistry if such a person had more [than 2–3] years of experience in
                                  17                  medicinal chemistry and/or the development of potential drug
                                                      candidates.
                                  18
                                  19   See Dkt. No 228 at 7 (citing 200-06 at ¶ 7). As an initial matter, the Court agrees with Plaintiff

                                  20   that the title of the degree from a university is not dispositive. Confirming whether an expert is a

                                  21   POSITA is not an exercise in formalism.

                                  22          Here, Dr. Metzker has a bachelor’s degree in biochemistry and biophysics from the

                                  23   University of California, Davis. See Dkt. No. 228-3, Ex. 2. However, he credibly explained that

                                  24   medicinal chemistry is an application of the biochemistry degree he received. See Dkt. No. 228-

                                  25   13 (“Metzker Decl.”) at ¶ 6. Defendant’s own citations support this conclusion. See Dkt. Nos.

                                  26   200-35, Ex. 33 (listing “[m]edicinal chemistry” as a possible career area for those with degrees in

                                  27   biochemistry); 200-21, Ex. 19 (listing biochemistry as a “Technical Discipline” and medicinal

                                  28   chemistry as an “Applied Area of Chemistry”). Dr. Metzker further explained that as part of his
                                                                                         6
                                   1   coursework he “was educated in biochemically active compounds, the study and kinetics of their

                                   2   metabolism, their mode of action at the molecular level, and relationships between the chemical

                                   3   structures of molecules and their biochemical activity.” Metzker Decl. at ¶ 6. He also studied

                                   4   kinase inhibition as part of his undergraduate degrees. Id.

                                   5          In response, Defendant argues that this is inapposite because biochemistry and biophysics

                                   6   are distinct fields from organic and medicinal chemistry. See Dkt. No. 200 at 11–12. In support,

                                   7   Defendant points to various websites, including the American Chemistry Society’s “College to

                                   8   Career” webpage, as well as exemplar textbooks. See, e.g., id.; Dkt. Nos. 200-21, Ex. 19; 200-24,

                                   9   Ex. 22; 200-26, Ex. 24; 200-27, Ex. 25; 200-29, Ex. 27; 200-30, Ex. 28. Defendant also relies

                                  10   heavily on a declaration from one of its own experts, Dr. Phil Baran.2 See Dkt. No. 200-1 (“Baran

                                  11   Decl.”) at ¶¶ 49, 58; see also Dkt. No. 236-2, Ex. 1 (“Baran Rebuttal Report”).

                                  12          But the Court is not persuaded by Defendant’s formalistic arguments. Defendant’s own
Northern District of California
 United States District Court




                                  13   citations belie the firm distinction it attempts to draw between these fields: The Nature.com

                                  14   webpage that Defendant cites, for example, explains that “[o]rganic chemistry is the study of the

                                  15   synthesis, structure, reactivity and properties of chemical compounds primarily constructed of

                                  16   carbon.” See Dkt. No. 200-27, Ex. 25 at 1. However, the next sentence states that “[a]ll life on

                                  17   earth is carbon-based, thus organic chemistry is also the basis of biochemistry.” See id. (emphasis

                                  18   added); see also Dkt. No. 200-28, Ex. 26 at 1 (same). Similarly, the Wikipedia page that

                                  19   Defendant cites for the description of medicinal chemistry notes that this is “interdisciplinary” and

                                  20   that practitioners may have degrees in other fields. See Dkt. No. 200-32, Ex. 30 at 1, 3 (“[M]ost

                                  21   entry-level workers in medicinal chemistry, especially in the U.S., do not have formal training in

                                  22   medicinal chemistry.”).

                                  23          Looking at the course catalog for the University of California, Davis further underscores

                                  24   the problem with Defendant’s approach: the institution does not appear to have offered a

                                  25   bachelor’s degree in either organic chemistry or medicinal chemistry when Dr. Metzker was in

                                  26
                                  27   2
                                        The Court recently granted in part Plaintiff’s motion to strike Dr. Baran’s declaration, including
                                  28   ¶¶ 33–35, 38–40, 42–46, 50–57, so the Court only looks to those remaining paragraphs. See Dkt.
                                       No. 392.
                                                                                        7
                                   1   attendance. See Dkt. No. 200-41. Ex. 39. And the coursework for “chemistry” and

                                   2   “biochemistry,” two degrees that the school did offer, are quite similar. Compare id. at 153–54

                                   3   (requirements for B.S. in biochemistry), with id. at 160–61 (requirements for B.S. in Chemistry).

                                   4   Defendant counters that “[t]hese two majors have different requirements and confer different skill

                                   5   sets geared toward different career goals.” See Dkt. No. 244 at 13. Yet Defendant offers no

                                   6   authority for this blanket assertion. In short, other than a cursory explanation that the definitions

                                   7   of the fields of biochemistry on the one hand and organic chemistry and medicinal chemistry on

                                   8   the other are different, Defendant raises no substantive arguments as to why a degree in

                                   9   biochemistry cannot be considered equivalent to organic or medicinal chemistry.

                                  10          Dr. Metzker also has far more than the two to three years of postgraduate experience that

                                  11   he needs in development of potential drug candidates to be considered qualified as a POSITA. See

                                  12   Dkt. No 228 at 7 (citing 200-06 at ¶ 7). Dr. Metzker testified at his deposition that during his time
Northern District of California
 United States District Court




                                  13   at Baylor College of Medicine, he synthesized a number of inhibitors of polymerases that are

                                  14   involved in the replication of diseases, and that some of those molecules were intended to be

                                  15   therapeutic drugs. See Dkt. No. 228-2 (“Metzker Depo. Tr.”) at 13:25–17:10. Dr. Metzker also

                                  16   explained that during his three years at Merck & Co. he “was involved in the identification of drug

                                  17   targets.” See id. at 17:13–21:9; see also Metzker Decl. at ¶ 10. And as a professor at Baylor

                                  18   College of Medicine and Rice University, beginning in 1999 and 2001 respectively, Dr. Metzker’s

                                  19   work involved designing, synthesizing, and testing new modified nucleosides and nucleotides to

                                  20   use as inhibitors for DNA polymerase for potential new drug therapies. See Metzker Decl. at ¶ 11;

                                  21   see also Metzker Depo. Tr. at 21:10–23:16, 24:24–26:5. Although Dr. Metzker’s work did not

                                  22   specifically involve kinase inhibitors, the POSITA definition is not limited to medicinal chemistry

                                  23   experience in or drug development of kinase inhibitors. See Dkt. No 228 at 7 (citing 200-06 at

                                  24   ¶ 7). In any event, Dr. Metzker has explained how the molecules that he developed are similar in

                                  25   structure to kinase inhibitors, and in some instances may be inhibitors to both DNA polymerase

                                  26   and kinase. See Metzker Decl. at ¶ 12.

                                  27          Defendant raises several concerns that Dr. Metzker’s experience is not as extensive as it

                                  28   may first appear. Defendant points out that Dr. Metzker worked on teams with other chemists
                                                                                          8
                                   1   who may have performed the actual, relevant work and that Dr. Metzker was unable—either

                                   2   during his deposition or in his declaration—to provide more detail about the nature of his work.

                                   3   See Dkt. No. 244 at 7–9. Defendant suggests that to be considered a POSITA, Dr. Metzker had to

                                   4   quantify the number of potential drug candidates he worked on or provide “laboratory notebooks,

                                   5   assay reports, memoranda, meeting minutes, progress reports, or other records” to explain the

                                   6   nature of his work. See id. Defendant cites no authority to support its argument that an expert

                                   7   must chronicle his multi-decade career through detailed notebooks or meeting minutes to testify at

                                   8   trial, and the Court declines to adopt such a strained construction here.

                                   9          The Court understands that Defendant believes Dr. Metzker’s experience is primarily as a

                                  10   microbiologist. See id. at 6. However, the Court declines to credit Defendant’s speculation that

                                  11   Dr. Metzker has embellished his qualifications. Defendant will have the opportunity at trial to

                                  12   question the relative strength of Dr. Metzker’s qualifications and to contrast them with the
Northern District of California
 United States District Court




                                  13   qualifications of Defendant’s own experts. But the Court need not determine which experts are

                                  14   better credentialed or more persuasive for purposes of this Daubert motion.

                                  15   IV.    CONCLUSION
                                  16          The Court finds that Plaintiff has sufficiently demonstrated that Dr. Metzker has the

                                  17   relevant knowledge, skill, experience, training, and education to qualify him as an expert in this

                                  18   case. See Fed. R. Evid. 702. Accordingly, the Court DENIES the motion to exclude Dr. Metzker.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 3/25/2020

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
